Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Moorthy Srinivasan Ram petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C.A. § 2255 (West Supp.2013) motion. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied Ram’s motion on August 29, 2013. Accordingly, because the district court has recently decided Ram’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the ma*294terials before this court and argument would not aid the decisional process.

PETITION DENIED.